DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai in view of U.S. Patent Application Publication 2021/0073336 to Fox. 
Regarding claim 1, Sai discloses a method, implemented at least in part by a server associated with a communication platform, comprising:
 receiving, at the server computing device (server device 102) and via a user interface (0026-server includes further components; 0031-graphical user interface) associated with the communication platform, a first search request (e.g., session data 136 of synchronous communication session 128) from a computing device associated with a first user (e.g., a first device 120 of a synchronous communication session) of the communication platform (e.g., a system 100); ([0046],[0069], 802 and 804 of FIG. 8; [0043] and FIG. 2; - receiving, at the server device 102, session data 136 of synchronous communication session 128 from the user device 120. Session data 136 of synchronous communication session 128 is considered as a request to be sent to the server device 102.)
determining, by the server (server device 102), a first embedding (e.g., feature vector) associated with one or more characters (Fig. 8, keywords; 0070-identifying/extracting keywords from session data) included in the first search request (e.g., session data 136 of synchronous communication session 128); ([0046], [0069], [0070], [0071], 806, 808, FIG. 8.)
determining, by the server (server device 102), that a distance between the first embedding (e.g., feature vector) and at least one embedding of a group of embeddings (e.g., active channel model being a word embeddings model) meets a threshold criteria, wherein the group of embeddings is associated with at least one of a channel associated with the communication platform, a message transmitted via the communication platform, a workspace associated with the communication platform, a file uploaded to the communication platform, an application integrated into one or more channels of the communication platform, or a second user of the communication platform; and ([0046] discloses the server device 102 determines that a distance between the feature vector of data of synchronous communication session 128 and the active channel model is within a threshold distance. [0030], [0034], [0035], [0036] and [0038] disclose that a channel model is word embeddings model. [0041], [0054] and FIG. 4 discloses that a channel model is associated with a channel associated with the communication platform. Sai discloses that the group of embeddings is associated with a channel associated with the communication platform.)
causing, by the server and based at least in part on the one or more characters and the distance ([0046] discloses the server device 102 determines that a distance between the feature vector of data of synchronous communication session 128 and the active channel model is within a threshold distance; 0071-identify feature vector for identified keywords; 0072-keywords ordered based on distance), a set of results to be presented via the computing device, the set of results including an indication of at least one of the channel, the message, the workspace, the file, the application, or the second user. ([0046-0047] - The server device 102 outputs the identified keywords, links to recorded segments of the synchronous communication session 128 that include the identified keywords, or a combination thereof, as a set a result to be presented to the users. The set of results includes at least messages of the communication session 128).

Sai discloses that the index is searchable. However, Sai does not disclose
receiving a search request to search from the first device.
Fox discloses receiving a search request (e.g., search query; 0044-query term, chatroom) to search from the first device (the device hosting the collaborative real-time communication session 300). ((0059] and FIG. 3A ) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Sai in view of Fox such that the request is a
search request to search from the first device. One of ordinary skill in the art would have been motivated because it is more efficient to find pertinent information relevant to a channel or chat room, and facilitate users to communicate in meaningful discourse.
See Fox: [0005], [0006].

Regarding claim 3, Sai discloses: 
receiving one or more first messages associated with the channel; ([0045], [0046]
disclose receiving transcript of the asynchronous communication channel 126. The transcript is transcript of messages associated with the asynchronous communication channel 126.)
determining a plurality of first embeddings (e.g., feature vector) associated with
one or more first messages (e.g., segment) associated with the channel; and ([0068])
in response to determining a first representative embedding associated with the plurality of first embeddings, associating the first representative embedding with the channel. ([0055], [0068]. Custom channel models are developed based on the channel messages. Since channel models represent feature vector of the channel, customizing channel models represents associating such feature vectors with the channel.)

Regarding claim 8, reasons for rejections are similar to these for claim 1.

Regarding claim 14, reasons for rejections are similar to these for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai and U.S. Patent Application Publication 2021/0073336 to Fox as applied to claim 1 above, in view of U.S. Patent No. 10, 547,571 to Joe and further in view of U.S Patent Application Publication 2020/053223 to Lu. 
Regarding claim 2, Sai discloses determining, based at least in part on the channel, a context associated with the first message draft, the context comprising one or more messages associated with at least one of the first user or another user; and ([(0041], [0055] - A channel model indicates intent, attention, and behavioral transition of a communication channel. The channel model provides the context associated with the message draft. The channel model is based on multiple previous messages associated with at least one of the first user or another user communicating via the channel.)
associating the first embedding (e.g., vector) with at least one of the first user or the channel based at least in part on the message draft and the context; ([0046], [0059] — vectors of a channel is based on the messages and channel model.)
Sai and Fox do not disclose wherein the first search request is associated with receiving a message draft from the computing device; wherein the set of results includes one or more recommended methods of communicating with the another user.
Joe discloses wherein the first search request is associated with receiving a message draft from the computing device. (col. 16, lines 6-15, lines 30-38; FIGs. 5A and 5B)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai and Fox in view of Joe such that the first search request is associated with receiving a message draft from the computing device. One of ordinary skill in the art would have been motivated because it enhances user convenience by avoiding the needs of the user switching between the message interface and the search interface.
Sai, Fox and Joe do not disclose wherein the set of results includes one or more recommended methods of communicating with another user.
Lu discloses wherein the set of results includes one or more recommended methods of communicating with another user. ([0030-0033]; i.e., one or more communicating users may receive an indication suggesting a switch to the one of the at least one other communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox and Joe in view of Lu such that the set of results includes one or more recommended methods of communicating with another user. One of ordinary skill in the art would have been motivated because it would allow user to easily determine a more optimal mode of communication based on results from applying machine learning techniques on communication pattern. See, e.g., Lu: [0002].

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai and U.S. Patent Application Publication 2021/0073336 to Fox as applied to claims 1 and 14 above, in view of U.S. Patent Application Publication 2016/0048556 to Kelly.
Regarding claim 5, Sai and Fox do not disclose causing display of metadata in association with at least one result of the set of results, the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one result is semantically related to the first search request.
Kelly discloses causing display of metadata in association with at least one of the results of the set of results, ([0166]-"...an interactive visual interface for navigating complex data sets and harvesting content. This interface may contain an interactive proximity cluster map which can display specific node data, metadata, search results...” ) the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one of the results is semantically related to the first search request.
([0148], [0157] disclose that the metadata relates to segmentation of clusters related to a search query.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai and Fox in view of Kelly in order to cause display of metadata in association with at least one of the results of the set of results, the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one of the results is semantically related to the first search request. One of ordinary skill in the art would have been motivated because it would allow user to analyze search results based on metadata.
	Regarding claim 20, reasons for rejections are similar to those for claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai, U.S. Patent Application Publication 2021/0073336 to Fox and U.S. Patent Application Publication 2016/0048556 to Kelly as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2006/016767 to Adcock.
Regarding claim 6, Sai, Fox and Kelly do not disclose wherein the at least one result contains a first set of words that is different from a second set of words associated with the first search request.
Adcock discloses wherein the at least one of the results contains a first set of words (e.g., words in results of search) that is different from a second set of words associated with the first request (e.g., the set of terms in a query). ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox and Kelly in view of Adcock such that the at least one of the results contains a first set of words that is different from a second set of words associated with the first request. One of ordinary skill in the art would have been motivated because it is desirable to identify keywords in the query results that are most closely related to the query terms, regardless of whether the keywords appear in the set of query terms. See Adcock: [0006].

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai and U.S. Patent Application Publication 2021/0073336 to Fox as applied to claims 1 and 14 above and further in view of U.S. Patent Application Publication 2021/0051121 to Menon.
Regarding claim 7, Sai discloses wherein a query is associated with a draft
message ([0041], [0046]- The request is associated with receiving messages of an
asynchronous communication channel or a synchronous communication channel from
user devices)
Sai and Fox do not disclose that the method further comprises causing the computing device to display a recommendation to at least one of: transmit the draft message via the channel, join the channel, join the workspace, transmit the draft message to the second user, initiate a communication with the second user, attach or download the file, or invoke the application.
Menon discloses the method further comprises causing the computing device to display a recommendation to at least one of: transmit the draft message via the channel, join the channel, join the workspace, transmit the draft message to the second user, initiate a communication with the second user, attach or download the file, or invoke the application. ([0097] discloses the recommendation of transmitting the draft message to a second user. As such, Menon discloses causing the computing device to display a recommendation to transmit the draft message to the second user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Menon such that the method further comprises causing the computing device to display a recommendation to at least one of: transmit the draft message via the channel, join the channel, join the workspace, transmit the draft message to the second user, initiate a communication with the second user, attach or download the file, or invoke the application. One of ordinary skill in the art would have been motivated because it makes recommendation for a messaging system without ignoring subtleties and complexities of key information available in the system. See Menon: [0003].

Regarding claim 19, reasons for rejections are similar to those for claim 7.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai and U.S. Patent Application Publication 2021/0073336 to Fox as applied to claims 8 and 14 above, in view of U.S. Patent No. 10,547,571 to Joe.
Regarding claim 9, Sai and Fox do not disclose wherein the first search request
is associated with receiving a message draft from the computing device.
Joe discloses wherein the first search request is associated with receiving a message draft from the computing device. (col. 16, lines 6-15, lines 30-38; FIGs. 5A and 5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai and Fox in view of Joe such that the first search request is associated with receiving a message draft from the computing device. One of ordinary skill in the art would have been motivated because it enhances user convenience by avoiding the needs of the user switching between the message interface and the search interface.
Regarding claim 15, reasons for rejections are similar to those for claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai and U.S. Patent Application Publication 2021/0073336 to Fox as applied to claim 8 above, in view of U.S. Patent Application Publication No. 2018/0121827 to Green.
Regarding claim 10, Sai discloses receiving one or more first messages associated with the channel; ([0045], [0046] disclose receiving transcript of the asynchronous communication channel 126. The transcript is transcript of messages associated with the asynchronous communication channel 126.)
determining a plurality of first embeddings (e.g., feature vector) associated with one or more first messages (e.g., segment) associated with the channel; and ([0068])
in response to determining a first representative embedding associated with the plurality of first embeddings, associating the first representative embedding with the channel. ([0055], ([(0068]). Custom channel models are developed based on the channel messages. Since channel models represent feature vector of the channel, customizing channel models represents associating such feature vectors with the channel.) 
wherein the first representative embedding is one embedding of the group of embeddings ([0055], ([(0068] - The first representative embedding being the channel model is associated with the channel.)
Sai and Fox do not disclose that the representative embedding indicates an average location or region in an embedding space.
Green discloses that the representative embedding (e.g., the model) indicates an average location or region (e.g., average sum) in an embedding space (e.g., embedding of pages). ([0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Green such that the representative embedding indicates an average location or region in an embedding space. One of ordinary skill in the art would have been motivated because it uses deep-learning models to generate embeddings that compress heterogeneous data in a meaningful way in an embedding space. See Green: [0002].

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0220741 to Sai in view of U.S. Patent Application Publication 2021/0073336 to Fox. 
Regarding claim 12, Sai and Fox do not disclose wherein the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of: cause the first user to join the channel or the workspace, cause the computing device to open a direct message dialog with the second user or to add a mention of the second user to a message, or cause the computing device to present an interface for integrating or calling the application.
Kadiyala discloses wherein the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of:
cause the first user to join the channel or the workspace,
cause the computing device to open a direct message dialog with the second user or to add a mention of the second user to a message, or ([0094] and [0099] disclose suggested contacts are selectable to open a text message window.)
cause the computing device to present an interface for integrating or calling the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Kadiyala such that the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of: cause the first user to join the channel or the workspace, cause the computing device to open a direct message dialog with the second user or to add a mention of the second user to a message, or cause the computing device to present an interface for integrating or calling the application. One of ordinary skill in the art would have been motivated because it reduces irrelevant or unhelpful interactions from an electronic device. See Green: [0002] and [0004]

Regarding claim 16, reasons for rejections are similar to these for claim 10.

Allowable Subject Matter
Claims 4, 11, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 

The applicant argues, in Sai, “the vector of features is generated after a discussion has occurred and after the discussion has been transcribed, as opposed to characters that are entered by a user in real-time via a user interface.” (see Remarks page 11 of 18). 
It appears the applicant is arguing limitations which have not been explicitly claimed (i.e. “entered by a user in real-time”). The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The newly amended claim limitations have been addressed in the rejections cited above.

The applicant argues Fox “fails to teach or suggest monitoring the communications (e.g. words) in order to determine an “embedding” associated with the words, where the recited “embedding” is used to identify a distance between the “embedding” and other embeddings, as recited in amended claim 1.”
The claimed term “embeddings” is given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claim does not set forth an explicit definition for the term within the claims. The newly amended claim limitations have been addressed in the rejections cited above.

The applicant further argues “On the contrary, the collocated terms are only words that often go together and do not indicate a similarity between characters entered by a user and other embeddings (e.g., channels, messages, workspaces, files, applications, other users, etc.). As a result, Applicant submits that Fox does not teach or suggest the above recitations of independent claim 1, as amended.”
 It appears the applicant is arguing limitations which have not been explicitly recited within claim 1 (i.e. “embeddings (e.g. channels, messages, workspaces, files, applications, other users, etc) ). The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The newly amended claim limitations have been addressed in the rejections cited above. See also Fox paragraph 0044-vectors from extracted queries; and paragraphs 0047-0049. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2019/0171689 disclose a search query with text, embedding and a threshold (0019); and a distance metric (0081). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451